Citation Nr: 0818064	
Decision Date: 06/02/08    Archive Date: 06/12/08

DOCKET NO.  00-18 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a skin rash 
disability, to include as secondary to herbicide exposure.

2.  Entitlement to service connection for hepatitis C, to 
include as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The veteran had active military service from January 1969 to 
January 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from April 2000 and December 2002 rating decisions by 
the Wichita, Kansas Regional Office (RO) of the Department of 
Veterans Affairs (VA), which declined to reopen the veteran's 
claims for service connection for a skin rash and denied the 
veteran's claim for service connection for hepatitis C.  In a 
July 2003 Board decision, the Board reopened the veteran's 
claim for service connection for a skin rash.

In July 2003, October 2005, and June 2006, the Board remanded 
these matters to the RO via the Appeals Management Center 
(AMC) for further development and readjudication.

In March 2006, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript of that hearing is of record.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  Service personnel records reflect that the veteran was 
stationed in the Republic of Vietnam during active service in 
1970.

3.  A skin rash disability of unspecified etiology is first 
shown many years after the veteran's separation from service, 
and is not shown to be related to events, disease, or injury 
during military service.

4.  Hepatitis C of unspecified etiology is first shown many 
years after the veteran's separation from service, and is not 
shown to be related to events, disease, or injury during 
military service.


CONCLUSIONS OF LAW

1.  A skin rash disability was not incurred in or aggravated 
by during active military service nor may it presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1111, 
1112, 1113, 1116, 1137, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

2.  Hepatitis C was not incurred in or aggravated by during 
active military service.  38 U.S.C.A. §§ 1101, 1110, 1111, 
1112, 1113, 1116, 1131, 1137, 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.301, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the veteran's claims for service connection for 
skin and liver conditions were received in April 1999 and 
October 2001.  Thereafter, he was notified of the provisions 
of the VCAA by the RO and AMC in correspondence dated in 
August 2002, February 2004, and July 2006.  These letters 
notified the veteran of VA's responsibilities in obtaining 
information to assist the veteran in completing his claims, 
identified the veteran's duties in obtaining information and 
evidence to substantiate his claims, and provided other 
pertinent information regarding VCAA.  Thereafter, the claims 
were reviewed and a supplemental statement of the case was 
issued in January 2008.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); 
Kent v. Nicholson, 20 Vet. App. 1 (2006), Mayfield v. 
Nicholson (Mayfield III), 07-7130 (Fed. Cir. September 17, 
2007).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim.  
An additional notice as to this matter was provided in March 
2006 and July 2006.

The veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claims during the course of this appeal.  
His service treatment records, service personnel records, and 
all relevant private and VA treatment records pertaining to 
his claimed disabilities have been obtained and associated 
with his claims file.  The veteran was also provided a VA 
medical examination and opinion to assess the current nature 
and etiology of his claimed liver disability.  

VA need not conduct an examination with respect to the claim 
for service connection for a skin rash disability on appeal, 
as information and evidence of record contains sufficient 
competent medical evidence to decide the claim.  See 38 
C.F.R. § 3.159(c)(4).  Under McLendon v. Nicholson, 20 Vet. 
App. 79 (2006), in disability compensation (service 
connection) claims, the VA must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  Simply stated, the standards 
of McLendon are not met in this case, as competent medical 
evidence does not provide any indication that the veteran's 
claimed skin disability may be associated with his military 
service.

Furthermore, he has not identified any additional, relevant 
evidence that has not otherwise been requested or obtained.  
The veteran has been notified of the evidence and information 
necessary to substantiate his claims, and he has been 
notified of VA's efforts to assist him.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating his claims.

Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  Service connection may be established for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability, (2) the existence of the 
disease or injury in service, and (3) a relationship or nexus 
between the current disability and any injury or disease 
during service.  See Cuevas v. Principi, 3 Vet. App. 542 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975 shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.

Chloracne or other acneform disease consistent with chloracne 
shall have become manifest to a degree of 10 percent or more 
within a year after the last date on which the veteran was 
exposed to an herbicide agent during active military, naval, 
or air service.  See 38 C.F.R. § 3.307(a)(6)(ii) (2007).

VA's Secretary has determined that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam era is not warranted 
for any condition for which the Secretary has not 
specifically determined a presumption of service connection 
is warranted.  See 67 Fed. Reg. 42600-42608 (2002).

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) has also held that when a claimed disorder is not 
included as a presumptive disorder, direct service connection 
may nevertheless be established by evidence demonstrating 
that the disease was in fact "incurred" during the service.  
See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the claimant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case the claim 
must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, VA shall give the benefit of the 
doubt to the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 
3.102 (2007).

Medically recognized risk factors for hepatitis C include: 
(a) transfusion of blood or blood product before 1992; (b) 
organ transplant before 1992; (c) hemodialysis; (d) tattoos; 
(e) body piercing; (f) intravenous drug use (with the use of 
shared instruments); (g) high-risk sexual activity; (h) 
intranasal cocaine use (also with the use of shared 
instruments); (i) accidental exposure to blood products as a 
healthcare worker, combat medic, or corpsman by percutaneous 
(through the skin) exposure or on mucous membrane; and (j) 
other direct percutaneous exposure to blood, such as by 
acupuncture with non-sterile needles, or the sharing of 
toothbrushes or shaving razors.  See VBA Training Letter 211A 
(01-02) (April 17, 2001).

Direct service connection may be granted only when a 
disability or cause of death was incurred or aggravated in 
line of duty, and not the result of the veteran's own willful 
misconduct or, for claims filed after October 31, 1990, the 
result of his abuse of alcohol or drugs.  See 38 C.F.R. § 
3.301(a).  The isolated and infrequent use of drugs by itself 
will not be considered willful misconduct; however, the 
progressive and frequent use of drugs to the point of 
addiction will be considered willful misconduct.  Where drugs 
are used for therapeutic purposes or where use of drugs or 
addiction thereto, results from a service-connected 
disability, it will not be considered of misconduct origin.  
See 38 C.F.R. § 3.301(c)(3).

In February 1998, VA General Counsel concluded that, with 
respect to claims filed after October 31, 1990, 38 U.S.C.A. § 
105(a), as amended by section 8052 of OBRA, and as 
implemented by 38 C.F.R. § 3.1(m), precluded service 
connection of a disability resulting from alcohol or drug 
abuse on the basis of the disability's incurrence or 
aggravation in service.  See VAOPGCPREC 2-98.

Factual Background and Analysis

The veteran contends that he developed skin cancer and 
hepatitis C as a result of an in-service event, specifically 
herbicide exposure.  Having carefully considered the claims 
in light of the record and the applicable law, the Board 
finds that the preponderance of the evidence is against the 
claims and the appeal will be denied.

Exposure to Agent Orange is conceded in this case, as service 
personnel records show that the veteran did serve in the 
Republic of Vietnam during active service.  In this case, 
neither of the veteran's diagnosed skin or liver disabilities 
are classified as one of the enumerated diseases associated 
with Agent Orange exposure under 38 C.F.R. § 3.309(e) (2007).  
Objective medical findings also do not indicate that the 
veteran has chloracne or other acneform disease consistent 
with chloracne.  Consequently, the veteran's claims must be 
denied on this basis.  However, the regulations governing 
presumptive service connection for Agent Orange do not 
preclude a veteran from establishing service connection with 
proof of actual direct causation.  See Combee v. Brown, 34 
F.3d 1039 (1994).  Accordingly, the Board will proceed to 
evaluate the veteran's claims under the provisions governing 
direct service connection, 38 U.S.C.A. § 1110 and 38 C.F.R. § 
3.303.

Skin Rash

The veteran's November 1968 service induction examination 
report and January 1968 service separation examination report 
reflect normal skin findings.  

A VA hospital discharge summary for inpatient treatment from 
July to October 1999 noted the following skin findings:  1) 
macular darkly pigmented burn scar of the right anterior 
shoulder and right upper anterior chest; 2) macular 
pigmentation changes across the posterior back and shoulder 
suggesting tineal infection previously; 3) post inflammatory 
scars are noted about the upper extremities as well as the 
neck and shoulders; and 4) minimal suggested acne-like 
lesions across the forehead with no other definitive 
dermatitis or suspicious lesions.  An August 1999 VA 
treatment note reflected complaints of chronic pruritic 
diffuse reticular hyperpigmented macules on the arms and 
legs.  In a September 1999 VA treatment record, a VA examiner 
noted that the veteran had received an Agent Orange Registry 
evaluation in 1994 and that his data was essentially 
unchanged since that time.  It was specifically noted that 
the examiner did not believe that the veteran's current skin 
disorders, chronic recurrent acne and superficial mycosis, 
were related to nor consequential to possible Agent Orange 
exposure.  The examiner indicated that the veteran does not 
meet approved diagnostic category of an Agent Orange related 
disorder.  

In a January 2001 VA diabetes mellitus examination report, 
the veteran complained of some generalized itching and 
perianal pruritus symptoms.  During his March 2006 hearing, 
the veteran reported that he first noticed skin discoloration 
or pigmentation when he returned from Vietnam and initially 
sought treatment for a skin disability in the 1970s. 

In this case, service treatment records do not reveal any 
findings, diagnosis, or treatment of a chronic skin 
disability during active service.  Objective medical findings 
of a skin disability are first shown in 1999, many years 
after separation from active service and cannot be presumed 
to have been incurred during service.  In a September 1999 VA 
treatment note, a VA examiner specifically indicated that the 
veteran's current skin disorders, chronic recurrent acne and 
superficial mycosis, were neither related to nor 
consequential to possible Agent Orange exposure.  
Significantly, the record also includes no competent medical 
opinion establishing a nexus or medical relationship between 
a current skin disability diagnosed post-service and events 
during the veteran's active service, including herbicide 
exposure, and neither he nor his representative has 
presented, identified, or alluded to the existence of, any 
such opinion.  Consequently, the Board finds that entitlement 
to service connection for a skin rash disability is not 
warranted.

Hepatitis C

The veteran's separation physical examination report is 
silent for a diagnosis of hepatitis C or any liver 
disability; it is not shown that he had a tatoo.  However, 
post-service VA treatment records in records dated from 1999 
to 2006 reflect findings of elevated liver enzymes and 
abnormal liver functioning tests as well as a diagnosis of 
hepatitis C.  

In an August 2002 from the RO, the veteran was requested to 
provide information on any high-risk activity resulting 
exposure to hepatitis C.  He did not directly respond to the 
letter.  In VA treatment notes dated in February 1999 and 
June 2001 as well as during his March 2006 hearing, the 
veteran reported that he had engaged in risk factors 
including intravenous drug use, intranasal cocaine use, and 
high-risk sexual activity during active service.  However, 
the veteran has also indicated that he had engaged in risk 
factors including high-risk sexual activity and cocaine abuse 
after separation from active service.  VA outpatient and 
inpatient treatment records dated from 1996 to 2006 detail 
prolonged history of polysubstance abuse after separation 
from service as well as continued treatment for alcohol 
dependence and cocaine abuse. 

In an October 2002 VA liver examination report, the veteran 
indicated that he was diagnosed with hepatitis C in 1994 and 
detailed risk factors including nasal cocaine use, IV drug 
use, multiple sex partners, and alcohol abuse.  Physical 
examination findings noted that the veteran's liver was not 
enlarged and lab work results were remarkable for HCV AB 
positive.  After reviewing the veteran's claims file, the 
examiner noted that the veteran has multiple high risk 
factors for exposure to the hepatitis C virus and then 
developed the disease.  Thereafter, she opined that the 
veteran's high risk factors were not related to military 
service but to alcohol abuse, IV drug usage, and multiple sex 
partners and further indicated that the veteran had been 
diagnosed many years after service.

As noted above, service treatment records do not reveal any 
findings, diagnosis, or treatment of a chronic liver 
disability during active service.  Objective medical findings 
of hepatitis C are first shown in 1999, many years after 
separation from active service.  See Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years 
between service discharge and medical documentation of a 
claimed disability is evidence against a claim of service 
connection).

In this case, there is no competent evidence relating the 
post-service diagnosis of hepatitis C to any established 
event in service.  Furthermore, the veteran has reported 
several post-service risk factors, including high-risk sexual 
activity and intranasal cocaine use.  The record also 
includes no competent medical opinion establishing a nexus or 
medical relationship between hepatitis C diagnosed post-
service and events during the veteran's active service, 
including herbicide exposure or in-service risk factors, and 
neither he nor his representative has presented, identified, 
or alluded to the existence of, any such opinion.  
Consequently, the Board finds that entitlement to service 
connection for hepatitis C is not warranted.

Both Claims

In connection with the claims, the Board also has considered 
the assertions the veteran has advanced on appeal in multiple 
written statements and during his March 2006 hearing.  
However, the veteran cannot establish a service connection 
claim on the basis of his assertions, alone.  While the Board 
does not doubt the sincerity of the veteran's belief that his 
current skin and liver disabilities are associated with 
military service, these claims turn on a medical matter--the 
relationship between current disability and service.  
Questions of medical diagnosis and causation are within the 
province of medical professionals.  See Jones v. Brown, 7 
Vet. App. 134, 137-38 (1994).  As a layperson lacking the 
appropriate medical training or expertise, the veteran simply 
is not competent to render a probative (i.e., persuasive) 
opinion on such a medical matter.  See Bostain v. West, 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  Hence, 
these assertions in this regard simply do not constitute 
persuasive evidence in support of the claims for service 
connection.

For the foregoing reasons, the claims for service connection 
for a skin rash disability and for hepatitis C must be 
denied.  In arriving at the decision to deny the claims, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the 
evidence is against the claims, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for a skin rash disability 
is denied.

Entitlement to service connection for hepatitis C is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


